Title: From George Washington to Robert Morris, 12 March 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Qrs Newburgh March 12th 1783
                        
                        I feel myself happy in having this opportunity, by this Letter, of introducing to your personal acquaintance
                            Mr Parker, one of the Contractors for this Army the bearer of it; whose chaarcter as a Gentlemen of amiable manners
                            & dispositions; and as a Man of great integrity & capacity in business will have preceded him, and almost
                            supersedes the necessity of my repeating that the business of the present Contract has been performed extremely to the
                            satisfaction of the Army—his merits, I am persuaded will procure him the attentions, to which he is entitled by them.
                        Whatever may be judged most expedient by yourself & the Contractors relatively to an Inspector, will
                            be perfectly acquiesced in by me.
                        Mr Parker has some proposals to make to you respecting advancing a Month’s pay to the Non-Commissd Officers
                            & Soldiers in Merchandize, by which he thinks the payment may be made very acceptable & useful to them,
                            and the terms of it extremely easy to the Public. Not wishing to interfere in a matter out of my proper sphere, I could
                            only give him my fullest approbation of the Measure, if it should actually be made a matter of agreement between you
                            & him, & between him & the Army. As I was perfectly sensible, (in case this Plan could be
                            accomplished without interfering with other Arrangements) that it would in some measure ansr the double purpose of paying
                            & clothing the Troops, so far as such a sum could be made to extend in procuring Necessaries
                            for them—but of the practicability of it, I would not pretend to determine—With perfect esteem I have the honor to be Sir
                            &c.
                    